In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-21-00265-CV
           ___________________________

IN RE JIM GRUNDY AND SISU ENERGY, LLC, Relators




                  Original Proceeding
      355th District Court of Hood County, Texas
              Trial Court No. C2019076


      Before Walker, J.; Sudderth, C.J.; and Kerr, J.
          Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      Relators have informed the court that their petition for writ of mandamus has

become moot and have asked the court to dismiss it. Accordingly, relators’ petition

for writ of mandamus is dismissed.

                                                   Per Curiam

Delivered: November 9, 2021




                                        2